Citation Nr: 1415506	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from June 1966 to June 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2013 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using VA's Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As mentioned in the November 2013 Board decision, the issue of entitlement to service connection for arthritis of the left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service.

2.  Symptoms of malignant melanoma were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

3.  The Veteran has a current disability of malignant melanoma in the posterior, left elbow.

4.  Malignant melanoma first manifested many years after service separation and is not causally or etiologically related to active military service, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for malignant melanoma, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely letter dated in December 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for brain cancer, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2008 letter included provisions for disability ratings and for the effective date of the claim. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination dated in January 2014, and the Veteran's statements.

The Veteran was afforded an opportunity for a VA medical examination in connection with his claim for service connection for malignant melanoma in January 2014 (pursuant to the November 2013 Board Remand).  38 C.F.R. § 3.159(c)(4) (2013); see also Stegall, 11 Vet. App. at 268.  The Board finds that the January 2014 VA examination is adequate with regard to the claim for service connection for malignant melanoma.  The January 2014 VA opinion considers all the pertinent evidence of record, including that obtained from claims file review and interview of the Veteran, and provides rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for malignant melanoma, to include as due to herbicide exposure, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, malignant melanoma (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

The VA Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included cancers of brain and nervous system.  See Notice, 75 Fed. Reg. 32540 -03 (2010).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Service Connection for Malignant Melanoma

The Veteran asserts that he has malignant melanoma and that it is related to exposure to herbicides in Vietnam.  As discussed in the November 2013 Board Remand, the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  38 C.F.R. § 3 307(a)(6)(iii) (2013).

In this case, private treatment records from Baton Rouge General indicate that in May 2005 the Veteran was seen for a lesion on the upper left arm which was inferred to be nodular malignant melanoma, at least 2.50 millimeters thick and at least Level III.  In July 2005, a wide local excision was performed, where the melanoma was removed.  Additionally a biopsy was performed, which confirmed the presence of the malignant melanoma.  VA treatment records dated in June 2006 indicate that the Veteran was diagnosed again with a malignant melanoma in the posterior left elbow.  In July 2006, the Veteran underwent a lymph node excision procedure, in which one of the two lymph nodes removed contained a malignant melanoma.  The Veteran then started chemotherapy, which he later terminated because of its negative side effects.  

As noted in the November 2013 Board Remand, the Veteran contends that, because soft tissue sarcoma is presumed to be a result of exposure to herbicides under 38 C.F.R. § 3 309(e) (2013), it follows that herbicide exposure could also be the cause of his diagnosed malignant melanoma.  The Veteran provided a printout from the National Cancer Institute, highlighted the definition of soft tissue sarcoma, and contends that because his melanoma involved muscle and fat tissue in his left arm, it is similar to the definition of soft tissue sarcoma as provided by the National Cancer Institute.  See Veteran s June 2009 statement in support of his claim.  The Board finds, however, that while soft tissue sarcoma is a disease that is presumed to be a result of exposure to herbicides, the Veteran has not been diagnosed with a soft tissue sarcoma.  Important in this case, the term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and, malignant ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2002).  The Veteran does not have a soft tissue sarcoma (or any of the diseases included as a soft tissue sarcoma listed above).  In fact, in July 2005, June 2006, and July 2006, the Veteran was consistently diagnosed with malignant melanoma.  

In short, as malignant melanoma is not one of the presumptive diseases for herbicide exposure, there is no presumption of service connection based on herbicide exposure for the claimed malignant melanoma.  See 38 C.F.R. § 3.309(e); see also Notice, 75 Fed. Reg. 32540-03 (2010).

Regardless, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's malignant melanoma did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  Service treatment records are absent for complaints of, treatment for, and diagnosis of, malignant melanoma or symptoms of malignant melanoma.  The examination at service separation in June 1969 contains normal clinical findings for all systems.  Indeed, the Veteran does not contend that he had symptoms of malignant melanoma in service or for many years after service.  Instead, he asserts that the malignant melanoma is related to the presumed exposure to herbicides in Vietnam.

The Board also finds that the weight of the evidence demonstrates that the Veteran's malignant melanoma is not related to service.  The unfavorable evidence includes the January 2014 VA examiner's opinion that the probability that the malignant melanoma had any relationship to military service, including exposure to herbicides, is less than five percent and closer to zero percent.  The VA examiner explained that no one knows for certain why malignancies form in each individual patient, and the same is true for malignant melanoma.  He noted that heredity and severe sunburns in young childhood play a role in some individuals.  Importantly, the examiner indicated that herbicides, specifically Agent Orange, and other chemicals of these types have never been incriminated in the development of melanoma.  He noted that the Veteran served in the military in the 1960's and developed a melanoma in 2005; therefore, it would be extremely unlikely that military service played any role at all in the development of the malignant melanoma.  Finally, the examiner explained that herbicides could not be incriminated (as the cause of the malignant melanoma) because there is no association known between the herbicide exposure and malignant melanoma, and most all melanomas arise without any exposure to herbicides.

With respect to the Veteran's assertions regarding the diagnosis of his condition and the relationship between his service and his current malignant melanoma, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on such complex disorders as malignant melanoma.  See Jandreau at 1372; see also Barr, 21 Vet. App. at 312 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the 

appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis and etiology of a specific condition.  As to the specific issue in this case, the diagnosis and etiology of malignant melanoma (as opposed to a soft tissue sarcoma as contended by the Veteran) fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Such conditions as malignant melanoma and soft tissue sarcoma are diagnosed not by symptoms alone but by specialized physical examination by a medical professional, are not diagnosed only on the symptoms of the skin which a lay person is competent to report, and rendering a diagnosis and an etiology opinion would require knowledge of the various causes or risk factors for malignant melanoma as opposed to a soft tissue sarcoma, and knowledge of periods of incubation or disease processes.  The questions of diagnosis and causation, in this case, involve complex medical questions that the Veteran is not competent to address.  Jandreau at 1372.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

In contrast, the VA examiner had adequate information upon which to base the medical opinion and provided an adequate rationale for the conclusion that relied on medical principles.  Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current malignant melanoma and active duty service herbicide exposure, including no credible evidence of chronic symptoms of malignant melanoma in service, of malignant melanoma to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of malignant melanoma since service, or medical nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection 

for malignant melanoma on a direct basis, including directly and presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for malignant melanoma, to include as due to herbicide exposure, is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


